Citation Nr: 0113042	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to the service-connected disability 
(TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1970 to November 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the RO.  



REMAND

The veteran asserts that he is unable to obtain and maintain 
substantially gainful employment due to his service-connected 
PTSD.  

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In connection with a March 1997 VA examination, the examiner 
concluded that the veteran continued to be severely impaired 
and was not judged to be employable or competent for VA 
purposes.  

Although PTSD is the veteran's sole service-connected 
disability, medical records dating back to the early 1990's 
(including records received from the Social Security 
Administration) indicate the presence of other psychiatric 
disabilities.  The diagnoses include those of major 
depression, alcohol abuse, poly-substance abuse, bipolar 
disorder, schizoaffective disorder, personality disorder, 
adjustment disorder and schizophrenia.  

The veteran's wife and brother testified at a personal 
hearing at the RO in November 1997 in conjunction with the 
claim of an increased rating for the service-connected PTSD 
that the veteran had been able to work at a steady job prior 
to his military service in the Republic of Vietnam.  

The veteran's most recent VA examination was in January 1998.  
At that time, the veteran continued to be married and 
unemployed.  The examiner reported that the vetera had a long 
history of treatment for schizoaffective disorder.  The 
veteran also had multiple hospital admissions, with multiple 
admissions for suicidal ideation, violent behavior, and 
reportedly holding people hostage in a bar.  His symptoms 
included auditory and visual hallucinations, delusions, 
paranoia, and substance dependence.  The veteran complained 
of nightmares about his Vietnam experiences which recurred 
three or four times per week.  The veteran also reported 
sleep difficulties and problems with being edgy and jumpy.  

The diagnostic impression was that of schizo-affective 
disorder; alcohol dependence; PTSD.  Under Axis IV, 
psychosocial stressors included:  experience of combat; 
experience of chronic, severe, psychiatric and substance 
abuse problems.  The veterans Global Assessment of 
Functioning (GAF) score was listed as 40.  The examiner 
concluded that the veteran was "obviously suffering from a 
psychotic disorder" and minimized his own substance use that 
the examiner felt contributed to much of his "rather violent 
and bizarre behavior."  However, the examiner noted that the 
veteran did appear to meet the diagnostic criteria for PTSD, 
but added that his primary problem was his psychosis and that 
was quite difficult to discern how much these disorders were 
contributing to his disability.  The examiner added that, 
certainly, alcohol had exacerbated and complicated his 
schizo-affective disorder.  

In a July 1999 decision, the Board increased the rating for 
the service-connected disability to 70 percent based on this 
medical evidence.  Subsequent to that decision, the veteran 
submitted a claim of TDIU.  

With regard to the facts in this case, the Board notes that 
the March 1997 VA examiner found that the veteran was not 
employable, but that examiner did not specifically attribute 
the veteran's unemployability to his service-connected PTSD.  
Thereafter, in the January 1998 VA examination, the examiner 
indicated that the veteran's primary problem was clearly his 
psychosis, but the examiner did not comment on the veteran's 
employability.  It is therefore unclear from this record 
whether the veteran is unemployable due solely to the 
service-connected PTSD.  

In light of the foregoing, the Board finds that another 
psychiatric examination is required to determine whether the 
veteran is unemployable due to his service-connected PTSD.  

For the foregoing reasons, additional development is required 
and the claim is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
PTSD since 1998.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded 
another VA psychiatric examination in 
order to fully evaluate the current 
severity of the service-connected PTSD.  
The claims file should be made available 
for review by the VA examiner.  The 
examiner should elicit from the veteran 
and record a complete social and 
industrial history in connection the 
evaluation.  The examiner should be asked 
to provide detailed findings as to the 
current disabling manifestations 
attributable to the service-connected 
PTSD.  The examiner then should offer a 
medical opinion as to the extent to which 
the service-connected PTSD results in 
impairment his ability to perform 
substantially gainful employment 
consistent with his level of education 
and in light of his occupational 
experience.  

3.  The RO must undertake the appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the TDIU issue.  If 
the benefit sought on appeal is not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case, to include the new regulatory 
criteria, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


